ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Prosecution
Applicant’s claim amendments and remarks filed on 2/24/2022 have been received. The claim amendments filed on 2/24/2022 are not entered. 
Applicant’s supplemental claim amendments and remarks filed on 2/25/2022 have been received. 
The supplemental claim amendments filed on 2/25/2022 are entered. 
In the response filed on 2/25/2022, claims 1 and 35 were amended. 
Claims
Claims 1, 2, 7, 13, 19, 24, 29, 35, 38, 43, 49, 52, and 54-56 are allowed. 
Claims 3-6, 8-12, 14-18, 20-23, 25-28, 30-34, 36-37, 39-42, 44-48, 50-51, 53, and 57-69 are canceled. 

Non-Compliant Amendment
The claims filed on 2/24/2022 are non-compliant. The claims filed on 2/24/2022 are not entered. 
The claim listing shall commence on a separate sheet of the amendment document and the sheets that contain the text of any part of the claims shall not contain any other part of the amendment. 37 CFR 1.121(c)(1). Each section of an amendment document (e.g., amendment to the claims, amendment to the specification, replacement drawings, and remarks) must begin on a separate sheet. 37 CFR 1.121(h).


Supplemental Amendments
	The supplemental amendments filed on 2/25/2022 are entered. 

EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 58-69 directed to inventions non-elected without traverse.  Accordingly, claims 58-69 have been cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619